NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-2128-15T4

DOUGLAS MARTIN and
KIMBERLY MARTIN, his wife,

        Plaintiffs-Appellants/
        Cross-Respondents,

v.

BANK OF AMERICA,

        Defendant-Respondent/
        Cross-Appellant,

and

MGCC GROUP OF COMPANIES, M.G.C.C. GROUP,
INC.; C.G.I. DEVELOPMENT CO., INC.;
CONSTRUCTION MANAGEMENT CO., INC.; M.G.
INVESTMENT GROUP, INC., CGIMG GROUP, LLC,
JOHN TEDESCO, Member and as an Individual
Owner of CGIMG GROUP, LLC; M.G.T. GROUP,
INC., WILLIAM A. GREENBERG, IRWIN M.
NUDELMAN, and ARTHUR J. GALLY,
Individually, and as Officers, Directors
of Principals of M.G.C.C. GROUP OF
COMPANIES, M.G.C.C. GROUP, INC.,
CRYSTAL CREEK REALTY, INC., C.G.I.
DEVELOPMENT CO., INC., C.G.I. CONSTRUCTION
MANAGEMENT CO., INC., well as ARTHUR
J. GALLY, President of M.G.C.C. GROUP OF
COMPANIES, M.G.C.C. GROUP, INC. and CRYSTAL
CREEK REALTY, INC., ABBINGTON ASSOICIATES,
INC., JAMES P. KOVACS, P.E., L.S.,
Individually and as Principal of
ABBINGTON ASSOCIATES, INC., JAMES R.
IENTILE, INC., JAMES R. IENTILE,
Individually, and as Principal of
JAMES R. IENTILE, INC.; CHARLES E.
LINDSTROM, Individually, ANDERSON
BALLIS & LINDSTROM ASSOCIATES, INC.,
LINDSTROM & DIESSNER ASSOCIATES, PC
CONDO/HOUSE MART INC., HOUSE MART,
INC., SUSAN SMITH and DEBRA BURAGINA,

      Defendants,

and

M.G.C.C. GROUP, INC., WILLIAM A.
GREENBERG, IRWIN M. NUDELMAN,
ARTHUR J. GALLY, C.G.I. DEVELOPMENT
CO., INC., C.G.I. CONSTRUCTION MANAGEMENT
CO., INC., M.G. INVESTMENT GROUP, INC.,
JOHN J. TEDESCO, M.G.T. GROUP, INC.,
and CRYSTAL CREEK REALTY INC.,
Individually,

      Third-Party Plaintiffs,

v.

TOWNSHIP OF HOWELL,

     Third-Party Defendant.
_________________________________________

          Submitted May 14, 2018 – Decided July 30, 2018

          Before Judges Sabatino, Rose and Firko.

          On appeal from Superior Court of New Jersey,
          Law Division, Monmouth County, Docket No. L-
          4030-08.

          Shackleton   &   Hazeltine,    attorneys   for
          appellants/cross-respondents     (Richard   J.
          Shackleton and Brian J. Coyle, on the briefs).




                                2                          A-2128-15T4
            Meyner   and  Landis,   LLP,  attorneys   for
            respondent/cross-appellant (Scott T. McCleary
            and Matthew P. Dolan, on the briefs).

PER CURIAM

     This     appeal   and     cross-appeal    have   their   genesis       in

misrepresentations and omissions by defendant Bank of America's

("BOA")     predecessor   to    the   Howell   Township   Planning     Board

("Board"), regarding the third phase of residential development

("section III") of Crystal Creek Estates ("CCE").              Plaintiffs

Douglas and Kimberly Martin purchased a home in CCE's second phase

of development ("section II"), and thereafter sought recovery for

property damages from flooding caused by the construction of

section III.      They filed claims against BOA and many others,1

pursuant to the Consumer Fraud Act, N.J.S.A. 56:8-1 to -195

("CFA"), and under common law theories of trespass and nuisance.

     Following a six-week jury trial and verdict in their favor,

plaintiffs appeal from certain portions of the December 21, 2015



1
  In their second amended complaint, plaintiffs also named as
defendants: M.G.C.C. Group, Inc., C.G.I. Development Co., Inc.,
Construction Management Co., Inc., Crystal Creek Realty Inc., and
their representatives (collectively, "M.G.C.C.").    The M.G.C.C.
named the Township of Howell as a third-party defendant. Prior
to trial, plaintiffs' claims against the other individuals and
entities were dismissed with prejudice, either voluntarily or by
way of summary judgment. None of the other defendants is a party
to this appeal.



                                      3                              A-2128-15T4
final judgment, claiming the judge erred as a matter of law by:

(1) determining the appropriate measure of damages on the CFA and

trespass claims was the diminution in the market value of their

property, and by limiting those damages to the value assessed by

BOA's expert; (2) reducing their counsel fees and failing to award

prejudgment interest on the fee award;2 (3) permitting the jury to

allocate comparative negligence, thereby reducing the CFA award

by thirty-five percent; and (4) denying their July 21, 2015 motion

for   leave    to   file   a    third    amended      complaint    alleging       legal

abatement so as to conform to the jury's verdict.                         BOA cross-

appeals,      contending       the   trial     judge    erred     in    denying     its

applications to dismiss plaintiffs' CFA claim before and during

trial, and the judge's award of fees should have been reduced

further    because    plaintiffs        were   only    nominally       successful    in

obtaining monetary relief.3

      For the reasons that follow, we reverse the judgment entered

in favor of plaintiffs on their CFA claim and counsel fee award,


2
  Plaintiffs also appeal from the January 8, 2016 final order
awarding fees and costs on the same basis.
3
  In addition to appealing from the December 21, 2015 final
judgment and January 8, 2016 order, BOA appeals from a December
1, 2010 order denying its motion to dismiss the CFA claim, a
December 27, 2012 order denying summary judgment, and a September
18, 2013 order granting plaintiffs' motion for reconsideration of
an April 22, 2013 order dismissing their CFA claim.


                                          4                                   A-2128-15T4
thereby rendering moot the appeal and cross-appeal concerning the

adequacy of fees. We affirm that portion of the judgment regarding

the trial court's legal determination on the appropriate measure

of damages for plaintiffs' trespass claim, but vacate the court's

monetary calculation and remand the assessment of trespass damages

for a jury determination.        Further, we affirm the trial court's

denial    of   plaintiffs'     application   to   file    a   third   amended

complaint, and the court's decision that principles of mitigation

of damages apply to the entire verdict.

                                     I.

                                     A.

     Initially, we consider the trial court's judgment denying

BOA's motion for involuntary dismissal at the close of plaintiffs'

case, Rule 4:37-2, and judgment at the close of all evidence, Rule

4:40-1. In doing so, we discern the pertinent facts and procedural

history   from   the   trial    record,   extending      to   plaintiffs   all

favorable inferences.        Smith v. Millville Rescue Squad, 225 N.J.

373, 397 (2016).4


4
  Plaintiffs would be entitled to comparable inferences in our
review of BOA's summary judgment motions.       R. 4:46; Davis v.
Brickman Landscaping, Ltd., 219 N.J. 395, 406 (2014); Brill v.
Guardian Life Ins. Co. of Am., 142 N.J. 520, 536 (1995). Because
we dispose of plaintiffs' CFA claims pursuant to BOA's applications
made during trial, we need not reach BOA's pre-trial applications.



                                     5                                A-2128-15T4
      At   trial,   plaintiffs     presented      evidence   that     BOA's

predecessor, Fleet Bank NA ("Fleet"),5 concealed engineering plans

and made misrepresentations to the Board in order to obtain final

approvals for section III, which Fleet needed to complete the sale

to   co-defendant   developer,    M.G.C.C.     Plaintiffs    claimed     the

concealed plans indicated that six lots in section II, including

their lot, needed regrading to prevent infiltration by surface and

groundwater runoff from section III. Plaintiffs, who had no direct

contact with BOA, argued if Fleet had disclosed the plans, the

Township would not have approved section III, the developer would

not have purchased the real estate, and in turn their property

would not have flooded.

      CCE's   subdivision   was   designed   by    co-defendant     Charles

Lindstrom, the project engineer.        Following the Board's approval

of the plan, the Department of Environmental Protection adopted

regulations, which required stormwater management planning for

major developments, and mandated installation of detention basins

to reduce flooding and minimize runoff.        To effectuate a properly

functioning drainage system, Lindstrom revised the engineering



5
  First Jersey National Bank acquired title by deed in lieu of
foreclosure to land for the development of section III. That bank
was acquired by National Westminster Bank NJ, which became known
as NatWest Bank NA ("NatWest"), which was acquired by Fleet, which
was then acquired by BOA.

                                    6                               A-2128-15T4
plan to regrade the rear yards of lots 2-6 in section II so that

they would be level with those of section III.

      Although the Board granted site plan approval for section III

in April 1990, work on the project could not commence until several

of its conditions were satisfied.           Those conditions included

redesign of the stormwater or detention basin "to meet current

ordinance requirements as to slopes, depth, lot size, etc."             In

the   meantime,   BOA's   predecessor,   NatWest,   contracted   to   sell

section III to an individual, who later assigned the contract to

M.G.C.C.    The contract required        NatWest to meet the Board's

conditions for approval and to convey thirty-one buildable lots.

      By July 1996, NatWest had been acquired by Fleet, whose

attorney and Lindstrom appeared before the Board.           Among other

things, they indicated NatWest was then or formerly the owner of

lots 2-6 in section II, and failed to present an engineering map

depicting the proposed and required regrading of those lots. Based

on the presentation by Lindstrom and Fleet's counsel, the Board

approved section III in August 1996.

      In April 2002, Fleet conveyed title of section III to M.G.C.C.

Fleet did not present to M.G.C.C. the engineering map that depicted

the regrading of lots 2-6 in section II.       M.G.C.C. then commenced

construction according to the revised approved engineering plans.

When installing the drainage pipes along the south side of Alexis

                                   7                             A-2128-15T4
Drive where sections II and III meet, M.G.C.C. discovered the

discrepancy    between   the   revised   plans   and   the   actual     field

conditions.     Specifically, the existing grade of the rear yards

of lots 2-6 in section II was two to three feet below the grade

of section III, causing the trapping of water in the rear yards

of lots 2-6.

       Plaintiffs' home is located on Alexis Drive, and designated

as block 184.02, lot 6 on the Township's tax map.            The house was

constructed in 1995 by their predecessors in title, Steven and

Linda Lefker.    In late 2002, the Lefkers experienced surface water

flooding on their property, and dampness and water in the sump

pump well in their basement.       They filed suit against M.G.C.C.6

and the Township, seeking to enjoin further construction of section

III until the plans were redesigned to provide that the homes in

that section would be built at the same elevation as those in

section II.

       During the course of litigation, the Lefkers retained Bernard

Berson, a civil engineer.      Among other things, Berson opined that:

a discrepancy in the grading elevations was causing the flooding;

changes in the water level of the detention basin might affect



6
    M.G.C.C. filed a third-party complaint against Fleet.



                                    8                                 A-2128-15T4
groundwater elevations on the property; and continued construction

of section III would cause more harm to the property.

     In October 2003, the Lefkers settled their claims.                      According

to the settlement agreement, M.G.C.C. agreed to repurchase the

property   for     $453,000,    pay     certain    legal    fees,      and     fund    a

remediation plan.       Fleet contributed toward those costs, but the

Lefkers did not release any claims against the bank.

     Pursuant to the remediation plan, M.G.C.C. constructed a

retaining wall to resolve the grade differential and a concrete

swale to carry surface water to a drainage inlet, alleviating

water infiltration.       By correspondence dated March 23, 2004, an

authorized    representative       of     M.G.C.C.       informed      its     listing

realtors   that    it   was    "important"       they    advise    "any      potential

purchasers    of   [XX]   Alexis      Drive"     about    the     litigation,       the

engineering   determination        that       several    homes    in   section      II,

including that home, were constructed below the grade proposed for

section III, and "it is likely that remedial work that will benefit

[XX] Alexis Drive and the neighboring properties will be undertaken

and completed in the future."

     In July 2004, M.G.C.C. sold the property to Brian and Dawn

Veprek.    The following year, the Vepreks sold the property to

plaintiffs.      During their one year of ownership, the Vepreks did



                                          9                                    A-2128-15T4
not experience any issues with flooding or water intrusion in the

basement.

       Plaintiffs      obtained    a   home   inspection     report    before

purchasing the property.          The report indicated the basement was

dry, and there was insufficient water in the sump pump pit to test

it.   Nonetheless, the inspector recommended plaintiffs regrade the

land from the house to reduce possible moisture intrusion into the

basement.     Because "[o]ngoing site preparation for another housing

development at the rear of the property [might] also have an effect

on    the   drainage    of   [plaintiffs']    property[,]"   the   inspector

recommended "it would be prudent to contact the local government

to review the site plans and particularly the discussion on the

effect to adjoining areas such as this property."

       Plaintiffs claimed the home inspection did not alert them to

any potential problems with flooding in the yard or the basement.

Although the retaining wall and concrete swale had been constructed

behind the house, and a sump pump and French drain were installed

in the basement when they purchased the home, plaintiffs were not

aware of any flooding or water intrusion problems at that time.

       Approximately four months after plaintiffs moved in, M.G.C.C.

continued to dump fill behind plaintiffs' home to raise the

elevation of the abutting section III lots.            Plaintiffs claimed

they experienced some backyard and basement flooding during their

                                       10                             A-2128-15T4
first year of ownership.     Two years after they moved in, however,

plaintiffs installed an in-ground swimming pool and a patio in

their backyard.

       As the construction of section III progressed, plaintiffs

testified that the water intrusion became increasingly worse,

causing water to stream into their basement through the walls and

up from the French drains.          Snakes were found in the basement,

along with a "little spout of water" squirting from the wall,

interfering with their use of their basement.              The flooding did

not interfere, however, with use of their backyard, pool or patio.

       Plaintiffs admitted they had not taken measures to remediate

the   water   damage.     They    did     not   regrade   the   property,     as

recommended by their home inspection report; hire an exterminator

to determine the snakes' origin; or waterproof the basement.

       The jury returned a verdict in favor of plaintiffs against

BOA on the CFA, trespass, and nuisance claims.            The judge set the

amount of damages on the CFA and trespass claims at $25,000, based

on    the   unrebutted   expert    testimony     of   defense   real    estate

appraiser, Mohammad Imran.        The jury awarded $2500 on the nuisance

claim, pertaining to the water infiltration in the basement of

plaintiffs' home. The jury also determined plaintiffs were thirty-

five percent at fault for "fail[ing] to exercise reasonable care

to address the water intrusion."          After molding the damage awards

                                     11                                A-2128-15T4
accordingly,   the   judge    issued    a   final   judgment   against    BOA,

awarding plaintiffs treble damages of $48,750 on their CFA claim,

$1625 on the nuisance and trespass claims, and $1,817,937 in

counsel fees and expenses as prevailing parties under the CFA.7

This appeal followed.

                                       B.

     A party is authorized by Rule 4:40-1 to move for judgment at

the close of all evidence. A trial judge considering such a motion

must apply this "evidential standard: 'if, accepting as true all

the evidence which supports the position of the party defending

against the motion and according [such party] the benefit of all

inferences   which   can     reasonably     and   legitimately   be   deduced

therefrom, reasonable minds could differ, the motion must be

denied[.]'" Smith, 225 N.J. at 397 (second alteration in original)

(quoting Verdicchio v. Ricca, 179 N.J. 1, 30 (2004) (citation

omitted)).   We apply the same governing standard when we review a

trial judge's decision on a motion for a directed verdict.             Frugis

v. Bracigliano, 177 N.J. 250, 269 (2003).              However, we review



7
  The judge offset the damages award by thirty-five percent,
representing plaintiffs' allocated share of fault. The judge also
awarded pre-judgment interest in the amount of $3,841 on the CFA
claim and $153 on the nuisance and trespass claims. Pursuant to
the January 8, 2016 order, the judge awarded an additional $15,720
in counsel fees and $1,631 in costs, but denied plaintiffs'
application for pre-judgment interest on their fees.

                                    12                                A-2128-15T4
issues of law de novo, according no deference to the trial judge's

conclusions on issues of law.   Perez v. Professionally Green, LLC,

215 N.J. 388, 399 (2013) (citing Manalapan Realty, LP v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)); Zabilowicz v.

Kelsey, 200 N.J. 507, 512-13 (2009).

     As amended in 1971, the CFA "provides a private cause of

action to consumers who are victimized by fraudulent practices in

the marketplace."     Gonzalez v. Wilshire Credit Corp., 207 N.J.

557, 576 (2011).    "It was enacted 'to combat "sharp practices and

dealings" that victimized consumers by luring them into purchases

through fraudulent or deceptive means.'"     Manahawkin Convalescent

v. O'Neill, 217 N.J. 99, 121 (2014) (quoting Cox v. Sears Roebuck

& Co., 138 N.J. 2, 16 (1994)).        The CFA prescribes a cause of

action on behalf of "[a]ny person who suffers any ascertainable

loss of moneys or property, real or personal, as a result of the

use or employment by another person of any method, act, or practice

declared unlawful under this act . . . ."     N.J.S.A. 56:8-19.

     A CFA claim brought by a consumer "requires proof of three

elements: '(1) unlawful conduct by defendant; (2) an ascertainable

loss by plaintiff; and (3) a causal relationship between the

unlawful conduct and the ascertainable loss.'"      Manahawkin, 217

N.J. at 121 (quoting Bosland v. Warnock Dodge, Inc., 197 N.J. 543,

557 (2009)).   "A plaintiff who proves all three elements may be

                                 13                          A-2128-15T4
awarded   treble    damages,      'attorneys'    fees,   filing   fees     and

reasonable costs of suit.'"        Ibid. (quoting N.J.S.A. 56:8-19).

    Pursuant to N.J.S.A. 56:8-2, an "unlawful practice" includes:

           any   unconscionable   commercial   practice,
           deception, fraud, false pretense, false
           promise, misrepresentation, or the knowing,
           concealment, suppression, or omission of any
           material fact with intent that others rely
           upon   such   concealment,   suppression   or
           omission, in connection with the sale or
           advertisement of any merchandise or real
           estate, or with the subsequent performance of
           such person as aforesaid, whether or not any
           person has in fact been misled, deceived or
           damaged thereby . . . .

"An 'unlawful practice' contravening the CFA may arise from (1)

an affirmative act; (2) a knowing omission; or (3) a violation of

an administrative regulation."           Dugan v. TGI Fridays, Inc., 231

N.J. 24, 51 (2017) (citation omitted).

    Here, there was sufficient evidence to support the jury's

verdict   as   to   the   first    CFA    element.   For   example,      BOA's

predecessor committed unlawful acts in misrepresenting to the

Board its ownership of lots 2-6 in section II, and in omitting,

with the intent to deceive M.G.C.C., an engineering map depicting

"the proposed and required regrading of [s]ection II, lots 2

through 6."

    The crux of BOA's argument concerning the CFA, however, is

the lack of a causal connection between the unlawful conduct


                                     14                               A-2128-15T4
surrounding the conveyance of section III and plaintiffs' purchase

of their home in section II.        In contrast to common law fraud, the

causation element of N.J.S.A. 56:8-19 is not "the equivalent of

reliance."   Dugan, 231 N.J. at 53 (quoting Lee v. Carter-Reed Co.,

203 N.J. 496, 522 (2010)).        Instead, in a private action, "the CFA

requires a showing of 'a causal relationship between the unlawful

conduct and the ascertainable loss.'"       Ibid. (quoting Bosland, 197

N.J. at 557).    The statutory phrase "as a result of" connotes a

"causal nexus requirement."        Bosland, 197 N.J. at 557-58 (quoting

N.J.S.A. 56:8-19).        However, contractual privity is not required

to bring a CFA claim.        Perth Amboy Iron Works, Inc. v. Am. Home

Assurance Co., 226 N.J. Super. 200, 210-11 (App. Div. 1988).

     Our courts "have generally found causation to be established

for CFA purposes when a plaintiff has demonstrated a direct

correlation between the unlawful practice and the loss; they have

rejected proofs of causation that were speculative or attenuated."

Heyert v. Taddese, 431 N.J. Super. 388, 421 (App. Div. 2013).               A

"complete    lack"   of    any   relationship   between   the   defendant's

unlawful conduct and the plaintiff's loss compels a finding of a

lack of causation under the CFA.            Marrone v. Greer & Polman

Constr., Inc., 405 N.J. Super. 288, 296 (App. Div. 2009); see also

Sullivan, N.J. Consumer Fraud, § 11:2-2 (2018).



                                     15                             A-2128-15T4
     In cases in which the alleged misrepresentation was made to

a prior purchaser and not to a plaintiff asserting the CFA claim,

we have held there was a fatal lack of proof of a causal connection

between the misrepresentation and the alleged loss.    See Dean v.

Barrett Homes, Inc., 406 N.J. Super. 453, 462 (App. Div. 2009);

Marrone, 405 N.J. Super. at 295-297; O'Loughlin v. Nat'l Cmty.

Bank, 338 N.J. Super. 592, 606-07 (App. Div. 2001); Chattin v.

Cape May Greene, Inc., 216 N.J. Super. 618, 641 (App. Div. 1987).

      For example, in Chattin, a group of homeowners instituted a

class action suit against the builder for damages allegedly caused

by defective windows.   Chattin, 216 N.J. Super. at 622.    The trial

court dismissed the claims filed by subsequent home purchasers,

holding only the plaintiffs who had had direct contact with the

builder could recover under the CFA.    Id. at 624.   We affirmed,

finding:

           Plaintiffs'    argument     that    subsequent
           purchasers of homes should have been permitted
           to recover consumer fraud damages, even though
           they never received either the brochure or any
           oral   representation   from   [the   builder]
           concerning the windows, is clearly lacking in
           merit.    There is no basis for finding a
           violation of the [CFA] with respect to these
           purchasers because [the builder] made no
           representation to them. Stated another way,
           these purchasers have not suffered "any
           ascertainable loss of moneys or property" as
           a result of [the builder's] use of a practice
           declared unlawful by the [CFA], and hence they
           have no claim under N.J.S.A. 56:8-19.

                                16                            A-2128-15T4
             [Id. at 641.]

      Similarly, in O'Loughlin v. National Community Bank, 338 N.J.

Super. 592, 606-07 (App. Div. 2001), we discerned no basis for a

CFA claim where the defendant bank, which, like BOA here, had

acquired title by deed in lieu of foreclosure to unsold units, but

had not sold the condominium units to the plaintiffs, or made

promises to the plaintiffs that were connected to the sale of the

units.     The record also did not reveal "any specific conduct in

violation of the [CFA] on the part of the Bank associated with

plaintiffs' individual units, occurring subsequent to the time the

Bank obtained title."        Id. at 606.

      Further, we relied on Chattin              in deciding Marrone.           In

Marrone,     the   plaintiffs     asserted       CFA       claims   against   the

manufacturer and distributor of defective exterior siding, which

was used to build their home, eight years before they purchased

it.   Marrone, 405 N.J. Super. at 291.               The original owners were

unaware that the siding was defective and had not experienced any

problems with it.     Id. at 295.        After the plaintiffs bought the

home, they discovered both the siding was defective and that it

was improperly installed.       Id. at 292.       We affirmed the dismissal

of the CFA claims because there was "a complete lack of proof of

a   causal   connection   between    the     .   .     .   defendants'   alleged



                                    17                                   A-2128-15T4
misrepresentations about their product and plaintiffs' decision

to purchase the house."       Id. at 296.

      Thereafter, in Dean, we adopted our reasoning in Marrone,

affirming the dismissal of CFA claims where a subsequent owner

sued the same manufacturer of defective siding.                  Dean, 406 N.J

Super. at 462.      The court found that the plaintiffs "neither

received nor relied on any misrepresentation" by the defendants,

and that there was "no nexus between plaintiffs' purchase of the

house and [the defendants'] conduct or lack thereof."                 Ibid.

      In the present case, as in Chattin, O'Loughlin, Marrone, and

Dean, BOA had no contact with plaintiffs, and did not make any

misrepresentations or omissions to them.                  Rather, the proofs

adduced   at   trial    established       that    BOA's       predecessor     made

misrepresentations     and   omissions     in    order    to   gain   site    plan

approval for section III, and to sell the real estate to M.G.C.C.,

which did not construct plaintiffs' home in section II nor sell

the property to them.

      Indeed, plaintiffs' alleged connection with BOA is even more

tenuous than that of the plaintiffs in Dean, Marrone, O'Loughlin,

and Chattin.    Plaintiffs' causal theory that if the Township had

not granted the approval, M.G.C.C. would not have purchased the

property, section III would not have been built, and their property

in   section   II   would    not   have   flooded,       is    speculative    and

                                     18                                  A-2128-15T4
attenuated.         In particular, there is no proof that if M.G.C.C.

declined to purchase the property, that section III, for which the

Board had already granted conditional approval, and had been

remediated pursuant to the Lefkers' settlement agreement, would

not have been built by another developer.

      Further, we are not persuaded by plaintiffs' reliance on

Matera v. M.G.C.C. Group, Inc., 402 N.J. Super. 30 (Law Div. 2007).

There, the Matera court reinstated8 the CFA claims of adjoining

property owners in section II who, like plaintiffs here, purchased

their properties from individual owners and not from BOA.                       Id. at

42.   Those CFA claims were grounded in the same misrepresentations

and omissions made by BOA's predecessor to the Board in July 1996.

Id. at 34-35.         Citing Gennari v. Weichert Company Realtors, 148

N.J. 582 (1997), the Matera court found significant that "the

Court      stated    a     violator     of    the    [CFA]    is   liable     for   any

misrepresentations whether 'any person has in fact been misled,

deceived, or damaged thereby . . . it did not say any party.'"

Id.   at    41.      The    Matera    court       then   determined   BOA's    alleged

misrepresentations           to   the    Board       and   M.G.C.C.    damaged      the

plaintiffs, holding "that although some nexus is necessary to



8
   The Law Division judge reinstated the claims following
plaintiffs' motion for reconsideration of his earlier order,
dismissing the CFA claims on summary judgment.

                                             19                                A-2128-15T4
establish a claim under the [CFA], that nexus need only be between

the   alleged   unlawful    conduct   and   the   ascertainable    loss;    it

requires no contact between the parties."          Ibid.

      The Matera court's reasoning is not binding on us, nor do we

find it persuasive. Initially, the Gennari Court did not emphasize

the distinction between "any person" and "any party."             Further in

Gennari, the misrepresentations at issue were statements by the

defendant   realtor    to     plaintiffs     concerning    the    builder's

qualifications and experience.         Gennari, 148 N.J. at 589-90.         We

note here, as we did in Marrone, Gennari "is not on point."

Marrone, 405 N.J. Super. at 296, n.4.             Rather, as we found in

Marrone, "in this case, there is not only a lack of privity, there

is a complete lack of proof of a causal connection between [BOA's]

alleged misrepresentations . . . and plaintiffs' decision to

purchase the house."       Id. at 296.

      Consistent with our prior holdings, we are satisfied the

undisputed facts adduced at trial demonstrate a lack of causation

that was fatal to plaintiffs' CFA claim as a matter of law.                We,

therefore, vacate the December 21, 2015 final judgment in so far

as it awarded damages and attorney's fees on plaintiffs' CFA

claims, and the trial court's January 8, 2016 order awarding

counsel fees.



                                      20                             A-2128-15T4
                                        II.

                                         A.

      We next consider plaintiffs' argument that the court erred

in determining the proper measure of damages to their property as

the   diminution      in   its   market       value,    and   not   the   cost    of

restoration.9      Although      we   have     vacated   that   portion    of    the

judgment awarding damages for plaintiffs' CFA claim, the court's

legal determination concerning the measure of damages is also

applicable to plaintiffs' trespass claim.                 In setting forth the

facts from the record pertaining to that motion, plaintiffs are

not entitled to the same benefit of favorable inferences as the

CFA claim dismissed pursuant to Rule 4:37-2 and Rule 4:40-1.

      Initially, we note the December 21, 2015 final judgment

appears to be at odds with the jury charge and verdict sheet.                     In

particular, the judgment indicates the jury awarded $25,000 for

plaintiffs'     CFA   claims,     and    $2500    for    plaintiffs'      combined

trespass and nuisance claims.           However, the trial court instructed

the jury that if they "find in favor of plaintiffs on their [CFA]

claims, [and] trespass claim . . . the [c]ourt's legal rulings


9
   Following plaintiffs' pretrial motion to bar Imran from
testifying about the diminution in value, the parties agreed that
evidence of both damages theories would be presented to the jury,
and, at the close of the evidence, the judge would decide the
appropriate measure of damages as a matter of law.


                                        21                                 A-2128-15T4
have already addressed the measure of damages to which plaintiffs

are entitled and . . . you will not have to calculate those

damages."   (Emphasis added).

     Further, the verdict sheet contains two separate questions

for the jury to consider regarding plaintiffs' nuisance claims,

i.e., "damages for annoyance, inconvenience, or discomfort."     One

question addresses plaintiffs' nuisance claims for damage to the

basement, for which the jury awarded $2500.     The other question

pertains to plaintiffs' nuisance claims for damage to the backyard.

The jury did not award any damages for that claim.        Thus, it

appears that the $25,000 judgment includes the trial court's

determination of damages for both the CFA and trespass claims, and

the $2500 award pertains solely to plaintiffs' nuisance claim

regarding the basement.

     Pertinent to the judge's determination, plaintiffs presented

evidence that restoration costs, including raising the grade of

the house, pool, deck, patio and grounds three feet to the level

of the abutting section III properties, totaled approximately

$750,000.   They presented no evidence as to the diminution in

value or the cost of waterproofing the basement.

     Conversely, BOA adduced proof that the diminution in value

of the property totaled $25,000, representing $475,000 for the

value of house without water infiltration, less $450,000 for the

                                22                          A-2128-15T4
value of house as adjusted by what appeared to be a one-time water

infiltration.     BOA also presented evidence that it would cost

$28,000 to completely waterproof the basement.

     At the close of all evidence the judge issued a lengthy oral

opinion, observing:

           the   [restoration]   costs   put   forth  by
           plaintiffs are not reasonable. This is not a
           unique bit of property.     [Plaintiffs] have
           said that they simply want to live in Howell
           Township because of the school system. They
           [have] not identified anything unique about
           this particular property such that it would
           not constitute unreasonable economic waste to
           invest $750,000 into a house that is
           apparently worth $450,000.

                Considering as I must the overall
           limitation of reasonableness, the [c]ourt
           finds that diminution in value better reflects
           the plaintiffs' actual loss, rather than the
           restoration costs.

     In so ruling, the judge found that plaintiffs were seeking

more than restoration costs, i.e., "a change in the topography of

their property.   They're asking that soil be added to the property

that wasn't there.     They're asking that the house be put in a

position it never was in before. They're asking for new vegetation

. . . ."    Further, "They are asking for a very different house

than the one that the[y] purchased."




                                23                          A-2128-15T4
                                    B.

       "[W]e review de novo the trial court's legal determination

as to the appropriate measure of damages" for plaintiffs' common

law claims.    Mosteller v. Naiman, 416 N.J. Super. 632, 637 (App.

Div. 2010) (citing Manalapan Realty, 140 N.J. at 378).                     "The

appropriate measure of damages for injury done to land is a complex

subject and courts have responded to such claims in a great variety

of ways depending upon the evidence in the particular case."

Velop, Inc. v. Kaplan, 301 N.J. Super. 32, 64 (App. Div. 1997)

(citing Daniel B. Dobbs, Remedies, §§ 5.2-5.16 at 310-34 (1973)).

       "In almost every case [concerning damages to real property],

one of two measures is employed."             Mosteller, 416 N.J. Super. at

638.    Both measures have "a wide sphere of application, and the

court's   selection   of   one   test    or    the   other   is   basically   an

assessment of which is more likely to afford full and reasonable

compensation."    Ibid. (quoting Velop, 301 N.J. Super. at 64).

       The first measure, described as the "most commonly mentioned

in the opinions," is diminution of value.             Velop, 301 N.J. Super.

at 64 (citation omitted).        "Under this measure the plaintiff is

entitled to recover the difference in the value of his property

immediately before and immediately after the injury to it, that

[is], the amount his property has diminished in value as a result

of the injury."    Ibid.

                                    24                                 A-2128-15T4
      The    diminution-of-market-value          measure      of     damages       is

generally    applicable    in    cases   in   which    the   harm    to    land    is

permanent.    Woodsum v. Pemberton, 177 N.J. Super. 639, 646 (App.

Div. 1981); see also 8 Thompson on Real Property, Third Thomas

Edition, § 67.06(a)(2) at 157 (David A. Thomas ed. 2016) (permanent

damages for harm to property are measured by depreciation in market

value of the property).         This measure has been applied in similar

cases   involving   damage      caused   by   excessive      excavation     on     an

adjoining lot, McGuire v. Grant, 25 N.J.L. 356, 368 (1856) (measure

of damages "is not what it will cost to restore the lot to its

former situation, or to build a wall to support it, but what is

the   lot   diminished    in    value    by   reason   of    the    acts   of     the

defendant"), and involving damage caused by the overflow of water

resulting from the negligent maintenance of drainage pipes and

ditches, Kita v. Borough of Lindenwold, 305 N.J. Super. 43, 51

(App. Div. 1997).

      The second measure, "the replacement-cost or restoration-cost

measure[,] . . . 'awards the plaintiff the reasonable cost of

restoring or repairing the damage.'"            Mosteller, 416 N.J. Super.

at 638 (quoting Velop, 301 N.J. Super. at 64).                 This measure is

generally applied where the damage is temporary.                    Woodsum, 177

N.J. Super. at 646.       For example, restoration-cost was applied in

a faulty construction case involving damage from the defective

                                        25                                 A-2128-15T4
installation of glass panels.   St. Louis, LLC v. Final Touch Glass

& Mirror, Inc., 386 N.J. Super. 177, 194 (App. Div. 2006).

     Further, the Restatement (Second) of Torts section 929 (Am.

Law Inst. 1979), as cited and generally accepted by our courts,

see Ayers v. Jackson, 106 N.J. 557, 571 (1987), and Siligato v.

State, 268 N.J. Super. 21, 31 (App. Div. 1993), affords a plaintiff

the option to elect the measure of damages as follows:

          (1) If one is entitled to a judgment for harm
          to land resulting from a past invasion and not
          amounting to a total destruction of value, the
          damages include compensation for

          (a) the difference between the value of the
          land before the harm and the value after the
          harm, or at his election in an appropriate
          case, the cost of restoration that has been
          or may be reasonably incurred . . . .

          [Emphasis added.]

      Although   the   Restatement   does   not   explicitly    define

"appropriate case," comment b to subsection 1(a) of section 929

of the Restatement (emphasis added) explains:

          Restoration[:] Even in the absence of value
          arising from personal use, the reasonable cost
          of replacing the land in its original position
          is ordinarily allowable as the measure of
          recovery. Thus if a ditch is wrongfully dug
          upon the land of another, the other normally
          is entitled to damages measured by the expense
          of filling the ditch, if he wishes it filled.
          If, however, the cost of replacing the land
          in its original condition is disproportionate
          to the diminution in the value of the land
          caused by the trespass, unless there is a

                                26                             A-2128-15T4
              reason personal to the owner for restoring the
              original condition, damages are measured only
              by the difference between the value of the
              land before and after the harm.     This would
              be true, for example, if in trying the effect
              of explosives, a person were to create large
              pits upon the comparatively worthless land of
              another.

              On the other hand, if a building such as a
              homestead is used for a purpose personal to
              the owner, the damages ordinarily include an
              amount for repairs, even though this might be
              greater than the entire value of the building.
              So, when a garden has been maintained in a
              city in connection with a dwelling house, the
              owner is entitled to recover the expense of
              putting the garden in its original condition
              even though the market value of the premises
              has not been decreased by the defendant's
              invasion.

     In   selecting      between    these    two    measures    of    quantifying

property damages, our courts have recognized that "it can be unfair

to use the restoration-cost method when 'the cost of repairs vastly

exceeds   .    .   .   the   probable   market     value   of   the   property.'"

Mosteller, 416 N.J. Super. at 638 (alteration in original) (quoting

Correa v. Maggiore, 196 N.J. Super. 273, 285 (App. Div. 1984));

see also Model Jury Charge (Civil), 8.40, "Trespass to Real

Property" (2018) ("The measure of damages to be awarded to a

plaintiff entitled to a verdict is the difference between the fair

market value of his/her property before and after the trespass by

the defendant.").



                                        27                                A-2128-15T4
     For   example,      in    Correa,    196    N.J.   Super.    at     277,    the

plaintiffs, who purchased a home from the defendant for $25,000,

brought    an   action    to    recover       damages   allegedly       caused    by

defendant's deliberate concealment of latent defects.                    The jury

awarded the plaintiffs $33,000 in compensatory damages, reflecting

the cost to raise and straighten the house.               Id. at 279-80.           We

reversed the damage award, finding that "the cost of repairs

approach should not be employed where . . . it would result in

'unreasonable economic waste.'"              Id. at 285 (quoting 525 Main St.

Corp. v. Eagle Roofing Co., 34 N.J. 251, 255 (1961)).                  We reasoned

as follows:

           By virtue of the age of the building and its
           present condition, the cost of reconstruction
           is not an appropriate measure of plaintiff's
           loss. This is so because the cost of repairs
           vastly exceeds the contract price and the
           probable market value of the property.      It
           would be anomalous to compel defendant to
           provide plaintiff with what essentially
           amounts to a totally refurbished home, which
           would be a result far exceeding what is
           necessary to make plaintiff whole.     Rather,
           the diminution in value caused by defendant's
           deceit better reflects plaintiff's actual loss
           and satisfies the reasonable expectations of
           the parties.

           [Id. at 285-86.]

     Nonetheless,     our      courts    have     recognized     that    in      some

circumstances, "reasonable repair costs that exceed the diminution

of the property's value are appropriate . . . [such as] 'where the

                                        28                                 A-2128-15T4
property owner wishes to use the property rather than sell it.'"

Mosteller, 416 N.J. Super. at 638 (quoting Velop, 301 N.J. Super.

at 64).   As plaintiffs argue, restoration costs may be appropriate

in instances where the land is used as a residence, Berg v.

Reaction Motors Division, 37 N.J. 396, 412 (1962), or where the

property had a peculiar value to the owner.              Huber v. Serpico, 71

N.J. Super. 329, 345 (App. Div. 1962).

     However, contrary to plaintiffs' argument, restoration costs

are not a mandatory measure of damages in "homestead" cases.                 See

525 Main St. Corp., 34 N.J. at 255 (appropriate measure of damage

"rests in good sense rather than in a mechanical application of a

single formula"); Mosteller, 416 N.J. Super. at 640 (restoration

cost "approach should not be applied mechanically").                      "[T]he

'cardinal    principles     are     flexibility     of   approach   and     full

compensation    to   the   owner,    within   the   overall    limitation    of

reasonableness.'"      Mosteller, 416 N.J. Super. at 640 (quoting

Huber, 71 N.J. Super. at 346).

     Here, although plaintiffs had a "reason personal" for seeking

to restore the property, as the trial judge properly found,

completion of the repairs would result in "unreasonable economic

waste."     525 Main St. Corp., 34 N.J. at 255; Mosteller, 416 N.J.

Super. at 642; St. Louis, LLC, 386 N.J. Super. at 188; Velop, 301

N.J. Super. at 64-66; Correa, 196 N.J. Super. at 285.                 As the

                                      29                              A-2128-15T4
trial judge aptly recognized, plaintiffs' restoration costs of

$750,000 to regrade the property and raise the house, would exceed

what is necessary to make plaintiffs whole.            See Correa, 196 N.J.

Super. at 285-86.   Indeed, restoration would completely change the

condition of the property.      Additionally, the cost of restoration

greatly exceeds the $25,000 diminution in the market value of the

property especially where, as here, there was evidence in the

record that plaintiffs could completely waterproof their basement

for $28,000.

     Moreover,   the   property     flooded    years    before   plaintiffs

purchased it in 2005, and both BOA and M.G.C.C. attempted to

remediate the issue.       As the judge properly found, the present

action is distinguishable from Berg, where the Court found the

plaintiffs were entitled to restoration of their home to the

"condition   immediately    prior   to   the   defendant's    activities."

Berg, 37 N.J. at 412.      Thus, awarding plaintiffs full restoration

costs of $750,000 would be unreasonable and would not represent

their actual loss.      Accordingly, diminution in value was the

appropriate measure of damages because it was "more likely to

afford full and reasonable compensation."              Mosteller, 416 N.J.

Super. at 638.




                                    30                              A-2128-15T4
                               C.

     Although the trial court properly determined the measure of

trespass damages, we part company with its determination of the

amount of those damages as a matter of law.   In reaching a $25,000

damage amount, the judge cited the unrefuted testimony of Imran.

The judge reasoned:

          [A]ssessing the value of the property is
          beyond the ken of the jury. It's beyond the
          ken of a normal person.         That requires
          training.   That requires experience in real
          estate.    Experience in real estate around
          areas that have flood issues like Monmouth
          County . . . and the only evidence before them
          on that is Mr. Imran.

               [Plaintiffs' counsel] challenged him,
          . . . . But there's no countervailing
          assessment. Right? So, I think to say, gosh,
          he should have taken into consideration other
          factors, you may be right about that.     But
          then to say that it's up to the jury to
          determine how much more they should give,
          that's the part I'm concerned about. Because
          I think then you're asking them to engage in
          an analysis that only an expert is qualified
          to do.

               . . . .

          There was no expert to say . . . his estimate
          is way off. The . . . diminution of value of
          the property is substantially more than
          $25,000. There's no other testimony to that
          effect on diminution of value.     There just
          isn't.

               And I think that it's a matter of expert
          opinion.   It's a matter for an expert.     I
          think speculating on how water damage impacts

                               31                           A-2128-15T4
             the value of the house, is beyond the ken of
             an average juror.     And . . . there's no
             countervailing expert . . . .

      Plaintiffs        contend   damages    should    have    been    determined

instead      by   the    jury,    citing    the   court's     recognition       that

"ultimately once the [expert] testimony is presented, it's for the

jury to weigh that credibility."             Among other things, plaintiffs

also claim Imran was not aware of "the true condition of [their]

backyard and basement."           In particular, Imran confirmed "that no

one   gave    [him]     any   information    that     there   was     an   elevated

groundwater table beneath this house."              Because a jury may accept

or reject expert testimony, we agree with plaintiffs that the

amount of trespass damages should have been determined by the

jury, as the factfinder, here.

      "Expert testimony is generally required to determine the fair

market value of real property . . . ."                 Pansini Custom Design

Assocs., LLC v. City of Ocean City, 407 N.J. Super. 137, 143 (App.

Div. 2009); see also Smart SMR v. Borough of Fair Lawn Bd. of

Adjustment, 152 N.J. 309, 336 (1998) (proof of adverse effect by

construction of a telecommunications tower on adjacent properties

will generally require qualified expert testimony); Jacobitti v.

Jacobitti, 263 N.J. Super. 608, 613 (App. Div. 1993) (cautioning

"trial judges against fixing market value of real property without

the benefit of expert appraisal evidence").             "Nevertheless, expert

                                       32                                   A-2128-15T4
testimony need not be given greater weight than other evidence nor

more weight than it would otherwise deserve in light of common

sense and experience."   Torres v. Schripps, Inc., 342 N.J. Super.

419, 430 (App. Div. 2001).    Significantly, "a factfinder is not

bound to accept the testimony of an expert witness, even if it is

unrebutted by any other evidence."    Id. at 431; Model Jury Charge

(Civil), 1.13, "Expert Testimony" (2018) (instructing that jurors

"are not bound by the testimony of an expert[;] . . . may give it

whatever weight [they] deem is appropriate[;] [and] may accept or

reject all or part of an expert's opinion(s)").

     Here, as the trial court observed, BOA's real estate appraiser

testified, without objection or refutation by a competing expert,

that the diminution in value of the property was approximately

$25,000.   However, the jury was free to "accept or reject" Imran's

expert testimony.    That liberty is especially applicable here

where Imran admitted he was unaware of the extent of flooding on

the property. Because Imran did not consider the property's entire

flooding history in calculating the appraised value, the jury

might not have perceived his testimony as unrefuted, and could

have accepted or rejected his $25,000 opinion of the diminution

in value of plaintiffs' property. As such, trespass damages should

have been determined by the jury.    However, there is no reason to

set aside the jury's award for nuisance damages to the basement.

                                33                          A-2128-15T4
     We, therefore, find the trial judge erred in removing from

the jury's consideration the amount of damages on plaintiffs'

trespass claim. Accordingly, we vacate the portion of the December

21, 2015 judgment awarding plaintiffs $25,000, and remand for a

new trial on damages, only, as to plaintiffs' trespass claim.

However, as discussed, infra, the thirty-five percent "avoidable

consequences" offset, determined by the first jury, shall be

applied to reduce any new jury award for trespass damages.

     In addressing the matters on remand, the trial court should

conduct a case management conference within thirty days to set a

schedule for revised or additional expert reports, limited to

diminution in current market value, and to fix a new trial date.

To avoid repetition and undue expense, the parties are encouraged

to confer and reach stipulations, where applicable.

                               III.

     Plaintiffs' argument that the trial court erred in denying

their application to file a third amended complaint, more than one

year after the jury verdict, lacks sufficient merit to warrant

discussion.    R.   2:11-3(e)(1)(E).   Further,   we   find   equally

unavailing plaintiffs' contention that they were not comparatively

negligent. Because we are remanding for the jury to assess damages

on plaintiffs' trespass claim, we add the following brief comments.

     Pursuant to the Comparative Negligence Act, a plaintiff's

                                34                            A-2128-15T4
           negligence shall not bar recovery in an action
           by any person or his legal representative to
           recover damages for negligence resulting in
           death or injury to person or property, if such
           negligence was not greater than the negligence
           of the person against whom recovery is sought
           or was not greater than the combined
           negligence of the persons against whom
           recovery is sought.

           [N.J.S.A. 2A:15-5.1.]

As such, "when the plaintiff's negligence exceeds each defendant's

negligence    .    .   .   the   plaintiff's     cause   of    action      cannot   be

sustained."       Vega by Muniz v. Piedilato, 154 N.J. 496, 528 (1998).

     In this action, the jury determined "[p]laintiffs' damages

could have been avoided or alleviated by [p]laintiffs' exercise

of reasonable care to address the water intrusion."                 The jury then

assessed   plaintiffs'       percentage     of   damages      for   that    failure.

Because plaintiffs offered proofs "that BOA committed intentional

torts," they maintain "there is no way that apportionment as to

fault can be made against [them]."                  Plaintiffs' argument is

misplaced.    Restatement § 821D cmt. d. (recognizing that under

trespass and private nuisance theories "liability may arise from

an intentional or an unintentional invasion").

     Further, "The doctrine of 'avoidable consequences,' otherwise

known as the duty to mitigate damages, is based on the premise

that 'a plaintiff may not recover damages for injuries which he

may have avoided.'"          Russo Farms v. Vineland Bd. of Educ., 144

                                       35                                    A-2128-15T4
N.J. 84, 108 (1996) (quoting Barry v. Coca Cola Co., 99 N.J. Super.

270, 275 (Law Div.1967)).     "As opposed to contributory negligence,

the doctrine of avoidable consequences 'normally comes into action

when the injured party's carelessness occurs after the defendant's

legal wrong has been committed.'" Id. at 108-09 (quoting Ostrowski

v. Azzara, 111 N.J. 429, 438 (1988)); see also Dan B. Dobbs,

Remedies, §§ 3.7 at 186 (1973).

      Here, plaintiffs admitted they had not taken measures to

remediate the water damage.       For example, they did not regrade,

as recommended by their home inspector, attempt to waterproof the

basement, nor hire an exterminator to determine the snakes' origin.

We   see   no   reason,   therefore,    to   disturb   the   trial   court's

determination that principles of mitigation of damages applied to

the entire verdict.

      Affirmed in part, reversed in part, and remanded for further

proceedings consistent with this opinion.              We do not retain

jurisdiction.




                                   36                                A-2128-15T4